86 F.3d 205
Terry Wayne JOHNSON, Petitioner-Appellant,v.Harry K. SINGLETARY, Respondent-Appellee.
No. 95-4840.
United States Court of Appeals,Eleventh Circuit.
June 25, 1996.

Gary Caldwell, West Palm Beach, FL, for appellant.
Robert Butterworth, Florida Attorney General, West Palm Beach, FL, Patricia Ann Ash, Office of the Atty. Gen., West Palm Beach, FL, for appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 91-8011-CV-JAG), Jose A. Gonzalez, Jr., Judge.
Before HATCHETT and ANDERSON, Circuit Judges, and WOOD*, Senior Circuit Judge:
HATCHETT, Circuit Judge:


1
The appellant, Terry Wayne Johnson, appeals from the district court's denial of his petition for writ of habeas corpus.   In the petition filed pursuant to 28 U.S.C. § 2254, the appellant raised three grounds for relief:  (1) insufficient evidence to support his convictions;  (2) deprivation of his right to a fair trial;  and (3) constitutional error resulting from a Florida district court of appeals remand of his case to a trial court for an evidentiary hearing and factual findings.


2
After referring the case to a magistrate judge and receiving a report and recommendation, the district court adopted the magistrate's recommendation and denied the petition for writ of habeas corpus.


3
We have considered the appellant's claims, heard oral argument in the case, and studied the applicable legal precedent.   We hold that the district court did not err in denying the petition for writ of habeas corpus.   Accordingly, the district court is affirmed.


4
AFFIRMED.



*
 Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation